GUIDRY, Judge.
On January 25, 1988, the defendants, Jimmy Holt and Thomas McGlothin, pleaded guilty to the crime of cultivation of marijuana, a violation of La.R.S. 40:966 A. On February 26, 1988, pursuant to a plea bargain agreement, the defendants were each sentenced to serve a five year term of imprisonment. They appeal alleging only that their sentences are excessive.
It is well settled that a defendant who agrees to a particular sentence in a plea bargain agreement may not subsequently appeal his sentence as being excessive. State v. Prejean, 520 So.2d 1070 (La.App. 3rd Cir.1987), and cases cited therein.
The defendants were aware of, and agreed to, the sentences imposed and cannot now complain that their sentences are excessive.
AFFIRMED.